          Case 4:19-cv-40086-TSH Document 20 Filed 08/19/19 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

PERFORMANCE TRANS, INC., and                         )
UTICA MUTUAL INSURANCE                               )
COMPANY,                                             )
                                                     )
                 Plaintiffs,                         )
                                                     )
v.                                                   )    No. 4:19-CV-40086
                                                     )
GENERAL STAR INDEMNITY COMPANY,                      )
                                                     )
                 Defendant.                          )
                                                     )

                 DEFENDANT GENERAL STAR INDEMNITY COMPANY’S
                       MOTION FOR SUMMARY JUDGMENT

       Defendant General Star Indemnity Company (“GSIC”) respectfully moves, pursuant to

Fed. R. Civ. P. 56(b), for summary judgment in its favor as to all of the counts asserted in the

Plaintiffs’ Complaint as well as all counts asserted in GSIC’s Counterclaim. In support of its

motion, GSIC relies upon the following documents that are being filed simultaneously with this

motion:

       (1) Memorandum in Support of Defendant General Star Indemnity Company’s Motion

           for Summary Judgment;

       (2) Defendant General Star Indemnity Company’s Rule 56.1 Statement of Undisputed

           Material Facts; and

       (3) Declaration of Cara Tseng Duffield and accompanying exhibits.

       Pursuant to Local Rule 7.1(A)(2), undersigned counsel certifies that they have conferred

with counsel for the Plaintiffs with respect to this motion, including most recently on August 16,

2019. After a good faith attempt, the parties were unable to resolve or narrow the issues raised

by the motion.
        Case 4:19-cv-40086-TSH Document 20 Filed 08/19/19 Page 2 of 3




Date: August 19, 2019                      Respectfully submitted,

                                           /s/ William L. Boesch
                                           William L. Boesch
                                           Sugarman Rogers Barshak & Cohen, P.C.
                                           101 Merrimac Street
                                           Boston, MA 02114
                                           617-227-3030
                                           boesch@sugarmanrogers.com

                                           Cara Tseng Duffield
                                           (pro hac vice application pending)
                                           Wiley Rein LLP
                                           1776 K Street, NW
                                           Washington, DC 20006
                                           (202) 719-7407
                                           cduffield@wileyrein.com

                                           Counsel for Defendant and Counterclaim
                                           Plaintiff General Star Indemnity Company




                                     -2-
         Case 4:19-cv-40086-TSH Document 20 Filed 08/19/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2019, I caused to be served via ECF the foregoing

Motion for Summary Judgment on all counsel of record.




                                            /s/ William L. Boesch




                                              -3-
